Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on April 25, 2022 have been entered and considered. Claims 5 – 6, 10 and 12 have been canceled. Claims 1 – 4, 7 – 9, 11 and 13 – 19 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 102 and 103 rejection over Yang, and has modified the 103 rejections over Yang in view of Li as detailed in Office action dated January 19, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. CN 106555244 A (Yang). Machine translation and English abstract of the Yang reference is relied upon herein. 

Considering claim 1, Yang teaches at [Abstract] a cut-resistance ultra high molecular weight polyethylene or UHMWPE matrix fiber, comprising hard fibers, such as carbon fibers, where the hard fibers are dispersed in the UHMWPE matrix, and the mass ratio of the UHMWPE matrix to hard fibers is 100: 2 – 8. Further, Yang teaches that preparing cut-resistant ultra-high molecular weight polyethylene fiber, comprising (i) mixing the hard fibers and the solvent oil to obtain a mixed solution A, (ii) adding the mixed solution A into ultrahigh molecular weight polyethylene fiber to obtain spinning stock solution, and (iii) pre-drafting, extracting, drying and drawing. Thus, teaching that the fibers are treated with oil. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 14 – 17  are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. CN 106555244 A (Yang) in view of . Machine translation and English abstract of the Yang reference is relied upon herein. 

Considering claims 11, 14 - 17, Yang is relied upon as set forth above in the rejection of claim 1. Further, in the background section of the disclosure, Yang suggests that the cut-resistance fibers are directed to applications, such as in gloves and industrial clothing. Thus, rendering obvious the additional limitations in the subject claims. As to the claimed properties these are expected to be inherent to the fibers of the prior art since they have the same chemical composition. 

Considering claim 17, the claimed d MPa and GPa are known intrinsic properties of carbon fibers.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. CN 106555244 A (Yang) in view of Gong et al. CN 107814995 A (Gong). As evidenced by Mesh and Microns sizing chart. Machine translation and English abstract of the Yang reference, and English abstract of the Gong reference is relied upon herein. 

Considering claim 18, Yang does not specifically recognize the carbon fiber is in the form of powder having a length of 20 – 60 microns. However, Gong teaches composites reinforced with carbon fiber powder having a size of 300 – 500 mesh, which corresponds to 25 – 40 microns. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Gong’s carbon fiber for Yang’s composite fiber when it is desired to provide the fiber with excellent cut resistance. 

Claims 2 – 9, 12 – 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. CN 106555244 A (Yang) in view of Lin CN 109881281 A (Lin) and further in view of Cai CN 109438956 A (Cai). Machine translation and English abstract of the Yang and Lin references is relied upon herein. English abstract of the Cai reference is relied upon herein.  

Considering claims 2, 4, 13 and 19, Yang teaches a method for preparing a cut-resistance UHMWPE fiber, wherein the UHMWPE has a molecular weight between 3,000,000 and 5,000,000. Further, Yang teaches that the method includes steps S1, S2, S3 and S4, with the exception of the limitation requiring, in addition to the white oil, a surfactant, in the step of forming an emulsion of the carbon fiber material. However, Lin teaches at [Abstract] cut-resistance graphene ultrahigh molecular weight polyethylene composite fiber comprises 85-99 wt.% ultra-high molecular weight polyethylene powder, 1-14.8 wt.% graphene oxide oily solution, 0.1-1 wt.% modifier and 0.1- 5 wt.% additive. Further, Lin teaches in the step of forming an emulsion of the carbon fiber material the use of whit oil and sodium lignin sulfate as a modifier (surfactant), in order to improve the dispersability of the graphene particles. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include a surface modifying component as taught by Lin to step S2 of Yang when it is desired to improve the dispersability of the carbon fiber material.

Moreover, Yang in view of Lin does not recognize the treating of the carbon fibers with a coupling agent. However, Cai teaches preparing high hardness modified PC with carbon fiber composite material, comprising (i) placing PC resin into a blast drying box, and then drying at 100-120 degrees C for 2-10 hours to obtain dried PC resin, and (ii) adding 70 pts. wt. dried PC resin, 20 pts. wt. carbon fiber and 1-2 pts. wt. coupling agent to a twin-screw extruder, heating, melting at 200-350 degrees C, then adding 3-5 pts. wt. beta -type PP nucleating agent, 5-10 pts. wt. UHMWPE, 0.5-1 pts. wt. 1,4-butanediol (BDO), 0.3-1.5 pts. wt. polybrominated diphenyl ether, 0.1-0.5 pts. wt. maleic anhydride grafted compatibilizer and 1 pt. wt. light stabilizer, then extruding at 260-300 degrees C for 2-3 hours and granulating, where the screw rotating speed is 200-300 revolutions/minute, and then air cooling to obtain final product. This process is considered to coat the carbon fibers with the coupling agent material. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include treating/coating the carbon fibers with a coupling agent as taught by Cai, when it is desired to provide the UHMWPE composite fibers with high coupling efficiency, improved hardness and stable structure.     

Considering claim 3, Yang teaches at [Abstract] that the average diameter of the carbon fiber is 0 - 9 µm, and aspect ratio of 0 – 30.

Considering claims 5 and 12, Lin teaches that the method comprises adding the modified graphene oxide oily slurry into white oil [Abstract].Thus, teaching that the surface of the graphene is modified in advance.   

Considering claim 6, Lin teaches that the carbon particles are coated with sodium lignin sulfate.   

Considering claims 7 and 13, Yang teaches as set forth above in the rejection of claim 1 that and the mass ratio of the UHMWPE matrix to hard fibers is 100: 2 – 8.Further, Yang teaches that in the disclosure the UHMWPE solution comprises per 100 parts of UHMWPE 800 parts of solvent.   
Considering claim 8, as noted above, Yang teaches that the UHMWPE has a molecular weight between 3,000,000 and 5,000,000. Thus, overlapping completely with the claimed range.  
Considering claim 9, Lin teaches at [Abstract] that the screw parameters of the double-screw extruder is first area is 110-130 degrees C, the second area is 180-210 degrees C, and the third area is 240-260 degrees C, the fourth zone is 250-270 degrees C, the fifth zone is 260-280 degrees C, the sixth zone is 265-290 degrees C, and the melt temperature is 280-300 degrees C, the extrusion pressure of the screw is 3-7 MPa, the rotating speed of the screw is 150-200 revolutions/minute, the discharging temperature is 50-80 degrees C, and the spinning speed is 5-10 m/second. The spinning solidification bath adopts a dry-wet method, the temperature of the coagulating bath is 20-30 degrees C, the stretching multiple is two-stage stretching, and the stretching times are 5 times and 10 times respectively. 

Response to Arguments

Applicant's amendments and accompanying remarks filed on April 25, 2022 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 102 and 103 rejection over Yang, and has modified the 103 rejections over Yang in view of Li as detailed in Office action dated January 19, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on April 25, 2022 have been fully considered. Applicant’s arguments against the rejection of claim 2 and its dependent claims are moot in view of the new grounds of rejection presented above. The examiner has addressed above arguments against the limitation requiring that the carbon fiber is treated.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789